Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered December 1, 2008, which, upon reargument, denied defendant City of New York’s motion for summary judgment dismissing the complaint as against it, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint as against the City of New York.
The City established prima facie that it did not own the real property abutting the sidewalk on which plaintiff fell and that the property was a vacant lot, and that therefore, pursuant to Administrative Code of City of NY § 7-210 (c), it was not liable for plaintiffs injuries. In opposition, plaintiff failed to raise any issues of fact.
Plaintiffs reliance on Administrative Code § 7-212 is unavailing. Section 7-212, which authorizes the comptroller to make payments, at his discretion and under certain conditions, to an individual injured because of a defective sidewalk, does not ere-*451ate a right of action against the City. Concur—Tom, J.P., Andrias, Friedman, Nardelli and Catterson, JJ.